Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment after final filed 3/22/2021.
Claims 1-10, 21-26, and 28-31 remain pending and are presented for examination.
Response to Arguments
Applicant’s arguments, see page 8, lines 7-14, filed 3/22/2021, with respect to claims 1, 6, 21, and 24 have been fully considered and are persuasive.  The rejection of 1/29/2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-10, 21-26, and 28-31 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the prior art of record fails to teach in combination a photodiode comprising said P type germanium region situated within said anode window, and including all limitations.
The closest prior art, Okumura (JP 2017152434 and Okumura hereinafter), discloses a photodiode (Fig. 12(A)) comprising: an N type silicon region (8A) formed in a silicon substrate (8), said N type silicon region (8A) being a cathode of said photodiode (Fig. 12(A); page 2, paragraph 7, page 4, paragraph 5; Although the Figure shows a P type region, page 4, paragraph 5 details that the conductivity type of the shown P type and N type region can be switched, thus page 4, paragraph 5 teaches 8A can be N type); a P type germanium region (10) situated over said N type silicon region, said P type germanium region being an anode of said photodiode (Fig. 12(A); page 4, paragraph 5; Although the Figure shows an N type region, page 4, paragraph 5 details that the conductivity type of the shown P type and N type region can be switched, thus page 4, paragraph 5 teaches 10 can be P type); a dielectric layer (9) situated over said N type silicon region (8A), said dielectric layer (9) having an anode window (11) (Figs. 9-12(A); page 6, paragraphs 3-6); an anode contact (4C) of said photodiode situated on said P type germanium region (Fig. 12(A); page 4, paragraph 5). Okumura fails to expressly disclose said P type germanium region situated within said anode window. 

As to claim 6: the prior art of record fails to teach in combination a photodiode comprising said P type germanium region situated within said anode window, and including all limitations.
The closest prior art, Okumura, discloses a photodiode (Fig. 12(A)) comprising: an N type silicon region (8A) formed in a silicon substrate (8), said N type silicon region (8A) being a cathode of said photodiode (Fig. 12(A); page 2, paragraph 7, page 4, paragraph 5; Although the Figure shows a P type region, page 4, paragraph 5 details that the conductivity type of the shown P type and N type region can be switched, thus page 4, paragraph 5 teaches 8A can be N type); a P type germanium region (10) situated over said N type silicon region, said P type germanium region being an anode of said photodiode (Fig. 12(A); page 4, paragraph 5; Although the Figure shows an N ; a dielectric layer (9) situated over said N type silicon region (8A), said dielectric layer (9) having an anode window (11) (Figs. 9-12(A); page 6, paragraphs 3-6); a P type silicon cap (3) over said P type germanium region (Fig. 11; page 4, paragraph 5 teaches that instead of being N type, 3 can be doped P type when the germanium region is doped P type); an anode contact (4C) of said photodiode situated on said P type silicon cap (Fig. 12(A); page 4, paragraph 5). Okumura fails to expressly disclose said P type germanium region situated within said anode window.

As to claim 21: the prior art of record fails to teach in combination a photodiode comprising said P type germanium region situated within said anode window, and including all limitations.
The closest prior art, Okumura, discloses a photodiode (Fig. 12(A)) comprising: an N type silicon region (8A) formed in a top silicon layer (8) in a silicon-on-insulator (SOI) device (1), said N type silicon region (8A) being a cathode of said photodiode (Fig. 12(A); page 2, paragraph 7, page 4, paragraph 5; Although the Figure shows a P type region, page 4, paragraph 5 details that the conductivity type of the shown P type and N type region can be switched, thus page 4, paragraph 5 teaches 8A can be N type); a P type germanium region (10) situated over said N type silicon region, said P type germanium region being an anode of said photodiode (Fig. 12(A); page 4, ; a dielectric layer (9) situated over said N type silicon region (8A), said dielectric layer (9) having an anode window (11) (Figs. 9-12(A); page 6, paragraphs 3-6); a P type silicon cap (3) over said P type germanium region (Fig. 11; page 4, paragraph 5 teaches that instead of being N type, 3 can be doped P type when the germanium region is doped P type); an anode contact (4C) of said photodiode situated on said P type silicon cap (Fig. 12(A); page 4, paragraph 5). Okumura fails to expressly disclose said P type germanium region situated within said anode window.

As to claim 24: the prior art of record fails to teach in combination a photodiode comprising said P type germanium region situated within said anode window, and including all limitations.
The closest prior art, Okumura, discloses a photodiode (Fig. 12(A)) comprising: an N type silicon region (8A) formed in a bulk silicon substrate in a bulk silicon device (page 2, paragraph 7; the substrate can be a bulk silicon substrate instead of an SOI structure), said N type silicon region (8A) being a cathode of said photodiode (Fig. 12(A); page 2, paragraph 7, page 4, paragraph 5; Although the Figure shows a P type region, page 4, paragraph 5 details that the conductivity type of the shown P type and N type region can be switched, thus page 4, paragraph 5 teaches 8A can be N type); a P type germanium region (10) situated over said N type silicon region, said P type germanium region being an anode of said photodiode (Fig. 12(A); page 4, paragraph 5; Although the Figure shows an N type region, page 4, paragraph 5 details that the conductivity type of the shown P type and N type region can be switched, thus page 4, paragraph 5 teaches 10 can be P type); a dielectric layer (9) situated over said N type silicon region (8A), said dielectric layer (9) having an anode window (11) (Figs. 9-12(A); page 6, paragraphs 3-6); a P type silicon cap (3) over said P type germanium region (Fig. 11; page 4, paragraph 5 teaches that instead of being N type, 3 can be doped P type when the germanium region is doped P type). Okumura fails to expressly disclose said P type germanium region situated within said anode window.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813